NO. 12-16-00048-CR

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JAMES PRESTON BALES,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       James Preston Bales appeals his conviction for murder. In a single issue, Appellant
contends the trial court’s self-defense instruction was inaccurate and incomplete. We affirm.


                                         BACKGROUND
       On March 6, 2015, Appellant struck Bias Lott on the head with a baseball bat. Lott died
from his injuries the next day. Following an investigation, Appellant was arrested and charged
with murder.
       At trial, Appellant claimed that he acted in self-defense because Lott was holding a knife.
The trial court determined that a fact issue had been raised and included instructions regarding
self-defense in its charge to the jury. The jury found Appellant “guilty” as charged in the
indictment and sentenced Appellant to life in prison. This appeal followed.


                                        CHARGE ERROR
       In his only issue, Appellant asserts the trial court’s self-defense instruction was
inaccurate and incomplete.
Standard of Review
        The review of an alleged jury-charge error in a criminal trial is a two-step process.
Abdnor v. State, 871 S.W.2d 726, 731 (Tex. Crim. App. 1994). First, an appellate court must
determine whether there was error in the jury charge. Id. Then, if there is charge error, the court
must determine whether there is sufficient harm to require reversal. Id. at 731-32. The standard
for determining whether there is sufficient harm to require reversal depends on whether the
appellant objected. Id. at 732. If the appellant objected to the error at trial, the appellate court
must reverse the trial court’s judgment if the error “is calculated to injure the rights of the
defendant.” TEX. CODE CRIM. PROC. ANN. art. 36.19 (West 2006). This standard requires proof
of no more than some harm to the accused from the error. Almanza v. State, 686 S.W.2d 157,
171 (Tex. Crim. App. 1984). An appellant who did not raise the error at trial can prevail only if
the error is so egregious and created such harm that he has not had a fair and impartial trial. Id.
“In both situations the actual degree of harm must be assayed in light of the entire jury charge,
the state of the evidence, including the contested issues and weight of probative evidence, the
argument of counsel and any other relevant information revealed by the record of the trial as a
whole.” Id.
Analysis
       Appellant argues that the self-defense instructions in the jury charge were incomplete
because the trial court did not include the definitions of “self-defense” and “deadly conduct in
self-defense” as defined in the Texas Penal Code.
       The penal code states that a person is justified in using force against another when and to
the degree he reasonably believes the force is immediately necessary to protect himself. TEX.
PENAL CODE ANN. § 9.31(a) (West 2011). And deadly force may be used to defend oneself if he
“reasonably believes the deadly force is immediately necessary” to protect himself from the use
or attempted use of unlawful deadly force. Id. § 9.32(a)(2)(A) (West 2011). The penal code
defines a “reasonable belief” as one that would be held by an ordinary and prudent man in the
same circumstances as the actor. Id. § 1.07(a)(42) (West Supp. 2016).
       Texas courts have held that when a defendant claims self-defense, his rights are fully
preserved when a jury charge (1) states that a defendant’s conduct is justified if he reasonably
believed that the deceased was using or attempting to use unlawful deadly force against the
defendant, and (2) correctly defines “reasonable belief.” Bundy v. State, 280 S.W.3d 425, 430



                                                 2
(Tex. App.—Fort Worth 2009, pet. ref’d) (citing Valentine v. State, 587 S.W.2d 399, 401 (Tex.
Crim. App. [Panel Op.] 1979)). Furthermore, the Texas Court of Criminal Appeals has held that
if the instruction is not derived from the penal code, it is not “applicable law” for purposes of the
charge under article 36.14 of the code of criminal procedure. See Walters v. State, 247 S.W.3d
204, 214 (Tex. Crim. App. 2007).
         Here, in accordance with the penal code, the trial court’s charge instructed the jury, in
pertinent part, that “A person’s use of deadly force against another that would otherwise
constitute the crime of murder is not a criminal offense if the person reasonably believed the
force used was immediately necessary to protect the person against the other’s use or attempted
use of unlawful deadly force.” See TEX. PENAL CODE ANN. §§ 9.31(a); 9.32(a)(2)(A). Also in
accordance with the penal code, the charge defined “reasonable belief” as “a belief that an
ordinary and prudent person would have held in the same circumstances as the defendant.” See
id. § 1.07(a)(42). Accordingly, the trial court’s instructions tracked the statute’s definitions
regarding self-defense, deadly force, and reasonable belief. See Bundy, 280 S.W.3d at 430.
Under these circumstances, the trial court properly instructed the jury on the issue of self-
defense, and the jury charge was not erroneous. See Walters, 247 S.W.3d at 214; Valentine, 587
S.W.2d at 431; see also TEX. PENAL CODE ANN. §§ 1.07(a)(42), 9.31(a); 9.32(a)(2)(A).
Therefore, we overrule Appellant’s sole issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice
Opinion delivered February 8, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          FEBRUARY 8, 2017


                                         NO. 12-16-00048-CR


                                     JAMES PRESTON BALES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0680-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.